Case 2:18-cv-09083-DSF-JPR Document 13-1 Filed 12/14/18 Page 1 of 5 Page ID #:339




    1   JAMES HAWKINS APLC
        JAMES R. HAWKINS, SBN 192925
    2   GREGORY MAURO, SBN 222239
    3   MICHAEL CALVO, SBN 314986
        9880 Research Drive, Suite 200
    4
        Irvine, California 92618
    5   Telephone: (949) 387-7200
    6   Facsimile: (949) 387-6676
        James@jameshawkinsaplc.com
    7   Greg@jameshawkinsaplc.com
    8   Michael@jameshawkinsaplc.com
    9
        Attorneys for Plaintiff Timothy Green, individually
   10   And on behalf of all others similarly situated
   11
   12                        UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14   TIMOTHY GREEN, individually and on Case No. 2:18-cv-9083-DSF (JPRx)
        behalf of all others similarly situated,
   15
   16
                                                    DECLARATION OF GREGORY
                       Plaintiffs,                  MAURO IN SUPPORT OF JOINT
   17                                               STIPULATION RE RELIEF FROM
              v.                                    LOCAL RULE 23-3 TO FILE
   18
                                                    CLASS CERTIFICATION
   19
        PHILLIPS 66 COMPANY, a Delaware             MOTION
   20   Corporation, and DOES 1-50, inclusive,
                                                    Complaint Filed: July 23, 2018
   21                                               Case Removed: October 22, 2018
                       Defendants.
   22                                               Presiding Judge: Dale S. Fischer
   23                                               Magistrate Judge: Jean P. Rosenbluth

   24
   25
   26
   27
   28


                                              -1-

                                     DECLARATION OF GREGORY MAURO
Case 2:18-cv-09083-DSF-JPR Document 13-1 Filed 12/14/18 Page 2 of 5 Page ID #:340




    1                        DECLARATION OF GREGORY MAURO
    2      I, Gregory Mauro, declare as follows:
    3         1.       I am an individual over the age of 18. I am an attorney at law
    4   licensed to practice before all courts in the State of California and am an attorney
    5   at James Hawkins, APLC, and counsel of record herein for TIMOTHY GREEN
    6   (“Plaintiff”). I submit this declaration in support of the Parties’ Joint Stipulation
    7
        For Relief From Local Rule 23-3. I have firsthand knowledge of the facts set forth
    8
        in this declaration and, if called to do so, could testify competently to them.
    9
              2.       Good Cause exists for the relief sought herein. This case is still in
   10
        the early stages of litigation as Plaintiff filed his Complaint in the above-captioned
   11
        matter on July 23, 2018 in the Los Angeles County Superior Court, Case No.
   12
        BC7173777, for: (1) failure to pay minimum wages, (2) failure to pay overtime
   13
        (3) failure to provide meal periods, (4) failure to authorize and permit rest periods,
   14
        (5) failure to timely pay wages, (6) failure to provide accurate itemized wage
   15
        statements, and (7) for unfair competition.
   16
              3.     Defendant was served with the Summons and the operative
   17
        Complaint on September 21, 2018. (Dkt. No. 1-9).
   18
              4.     On October 22, 2018, Defendant filed a Notice of Removal to the
   19
   20
        United States District Court for the Central District of California (Dkt. No. 1).

   21
              5.     On October 29, 2018, Defendant filed their Answer to the Complaint.

   22   (See Dkt. No. 10).

   23         6.     Plaintiff’s current deadline to file his motion for class certification is
   24   January 18, 2019.
   25         7.     Several reasons exist for the Court to find good cause to vacate the
   26   ninety-day deadline imposed by LR 23-3.
   27         8.     The Court has yet to hold a scheduling conference or set any trial
   28   dates in this matter.


                                              -2-

                                   DECLARATION OF GREGORY MAURO
Case 2:18-cv-09083-DSF-JPR Document 13-1 Filed 12/14/18 Page 3 of 5 Page ID #:341




    1            9.      Formal discovery cannot be undertaken as discovery was stayed in
    2   state court and the Parties’ have not yet had an in person Conference of Counsel
    3   pursuant to Rule 26(f) and LR 26-1.
    4            10.      As it currently stands, there will not be sufficient time to complete
    5   pre-certification discovery as the Parties are currently prohibited from engaging in
    6   the exchange of discovery pursuant to Federal Rules of Civil Procedure Rule
    7
        26(d).        However, even though Plaintiff is diligently preparing for discovery, he
    8
        will not have sufficient time to formulate a class certification motion within the
    9
        deadlines imposed by LR 23-3. Therefore, good cause exists for the relief sought
   10
        herein.
   11
                 11.     Unlike other motions that could be brought prior to conducting
   12
        discovery, a motion for certification requires obtaining evidence outside the
   13
        pleadings. This case is no exception, as it alleges violations of California's wage
   14
        and hour laws, which are certified only after substantial discovery, the most time-
   15
        consuming of which includes class member interviews and a statistically-relevant
   16
        sampling of documents (e.g., time sheets and wage statements). Thus, the
   17
        anticipated amount of necessary discovery in this complex putative wage and hour
   18
        class action needed to establish the class certification requirements of Rule 23 and
   19
   20
        in consideration of the parties right to contest the appropriateness and availability

   21
        of some or all of the other party’s proposed pre-certification discovery, further

   22   supports the Parties’ requested relief from LR 23-3.

   23            12.       Due to the filing deadline imposed by LR 23-3, Plaintiff is unable to
   24   complete meaningful discovery in support of his motion for class certification.
   25   Further, the LR 23-3 deadline is an archaic rule and is inconsistent with Rule 23
   26   and, therefore, obsolete. Plaintiff contends that continued enforcement of LR 23-3
   27   violates fundamental principles of fairness and due process by precluding any
   28   assurance that plaintiffs in putative class actions can reasonably obtain pre-


                                                 -3-

                                      DECLARATION OF GREGORY MAURO
Case 2:18-cv-09083-DSF-JPR Document 13-1 Filed 12/14/18 Page 4 of 5 Page ID #:342




    1   certification discovery to use in preparation for a class certification motion that
    2   must be filed within ninety days of the pleading purporting to commence the
    3   action.
    4         13.      In a typical wage and hour class action handled by my firm
    5   (whether in state or federal court), it takes approximately one year from the date
    6   that discovery commences to file a well-briefed motion for certification. Although
    7
        the specific evidence submitted in support of certification is different in each case,
    8
        my firm follows controlling case law by typically submitting the following four
    9
        general types of evidence, which I refer to as "pre-certification" discovery: (1)
   10
        written policies and procedures concerning, for instance, compensation policies,
   11
        meal periods, rest breaks, etc.; (2) sampling of time sheets and wage statements,
   12
        which is then analyzed by expert witnesses who prepare expert witness reports to
   13
        establish predominance of common questions; (3) deposition testimony of the
   14
        employer's designee(s); and (4) declarations from class members.
   15
              14.     Here, Plaintiff's action seeks to certify several causes of action on
   16
        behalf of himself and all similarly situated California non-exempt production
   17
        employees. See Complaint generally. In order to support his application and allow
   18
        this Court to make determinations as to the Rule 23 certification requirements,
   19
   20
        Plaintiff is diligently preparing for discovery and intends on propounding various

   21
        discovery devices, to seek, without limitation, contact information related to the

   22   identities of putative class members, employees' time records, employees' wage

   23   records, and any and all policies and procedures governing putative class
   24   members' employment.
   25         15.     After production of policy documents by Defendant, Plaintiff will
   26   take 30(b)(6) depositions.      Although the number of designated corporate
   27   representatives varies case by case, the number of representatives is generally
   28   approximately two or more witnesses, typically representatives from the human


                                              -4-

                                  DECLARATION OF GREGORY MAURO
Case 2:18-cv-09083-DSF-JPR Document 13-1 Filed 12/14/18 Page 5 of 5 Page ID #:343




    1   resources and payroll departments.             Further, it can take significant time to
    2   schedule these depositions due to scheduling issues amongst the parties and
    3   deponents.
    4         16.      Regarding the production of the class member identities, this
    5   process usually tends to be a time-consuming event. Most, but not all, defendants
    6   tend to serve objections to the production of the class member identities based
    7
        upon privacy, and most will not produce it without a court order after a motion to
    8
        compel, despite the law clearly favoring production, thus causing delay in
    9
        preparation for class certification.
   10
              17.      After my office obtains the identities, it takes at least sixty days to
   11
        contact a sufficient number of class members to obtain declarations in support of
   12
        the class certification motion.
   13
              18.     Once all pre-certification discovery has been completed, it takes
   14
        approximately thirty to sixty days to prepare a well-drafted motion for certification
   15
        and obtain any additional evidence that is necessary before the motion is filed.
   16
        Thus, in total, a reasonable estimate for the filing of class certification is one year
   17
        from the commencement of discovery.
   18
              19.     This is the first request for any extension by the Parties regarding
   19
   20
        LR 23-3 and no prior extensions have been granted, and whereby the deadline to

   21
        file Plaintiff’s motion for class certification has not yet expired.

   22
   23         I declare under penalty of perjury under the laws of the United States and
   24   California that the foregoing is true and correct, executed on this 14th day of
   25   December, 2018 at Irvine, California.
   26                                           /s/Gregory Mauro ___________
   27                                          Gregory Mauro
   28


                                                 -5-

                                   DECLARATION OF GREGORY MAURO
